Motion Denied as Moot; Petition for Writ of Mandamus Denied and Memorandum
Opinion filed March 20, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-12-00106-CV
                                       ____________

                 IN RE MORTON INTERNATIONAL, INC., Relator


                             ORIGINAL PROCEEDING
                               WRIT OF MANDAMUS
                                    11th District Court
                                  Harris County, Texas
                           Trial Court Cause No. 2010-17509



                      MEMORANDUM                      OPINION

       On February 6, 2012, relator filed a petition for writ of mandamus in this court.
See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. Relator asked this court to
compel the respondent, the Honorable Mark Davidson, presiding judge of the 11th District
Court of County, Texas, to vacate his order signed February 3, 2012, applying the law of
Louisiana to five of the defendants, including relator, in the underlying suit. The real
parties in interest filed a response, to which relator filed a reply. Relator also filed a
motion for temporary relief, requesting a stay of trial set for April 16, 2012.
      Relator has not established that it is entitled to mandamus relief. Accordingly, we
deny relator’s petition for writ of mandamus. Relator's motion for temporary relief is
denied as moot.


                                        PER CURIAM

Panel consists of Justices Brown, Boyce, and Christopher.




                                           2